          Case 3:19-cv-00155-KGB Document 43 Filed 07/20/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GINGER P. ELDER, et al.                                                              PLAINTIFFS

v.                                Case No. 3:19-cv-00155 KGB

CINDY GILLESPIE, Director, Arkansas
Department of Human Services in her
official and individual capacity, et al.                                           DEFENDANTS

                                              ORDER

       Before the Court is the status of this case. On October 2, 2020, the Court entered an

amended final scheduling order and set this case for a jury trial for sometime during the week of

August 16, 2021 (Dkt. No. 36). On March 31, 2021, the Court entered an Order denying

defendants’ motion to dismiss (Dkt. No. 38). On April 13, 2021, defendants filed a notice of

interlocutory appeal of this Court’s March 31, 2021, Order (Dkt. No. 39). Defendants’ appeal

remains pending before the United States Court of Appeals for the Eighth Circuit. Accordingly,

the Court on its own motion removes this case from the trial calendar for the week of August 16,

2021, and stays all unexpired pretrial deadlines. The Court will set a new trial date and new pretrial

deadlines by separate order.

       It is so ordered this 20th day of July, 2021.

                                                       ____________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
